Order entered October 13, 1983 in Supreme Court, New York County (David Saxe, J.), denying petitioners’ application to stay arbitration, is unanimously modified, on the law, to the extent of granting a permanent stay of arbitration as to the individual petitioner (Duff), and the order is otherwise affirmed, without costs. We agree with Special Term that the issues petitioners raised in opposition to arbitration, except as to petitioner Mickey Duff personally, are of the kind which the court should defer to the arbitrator. However, we note that petitioner Mickey Duff clearly signed the underlying agreement as the authorized representative for D. P. Promotions, Ltd., and not as an individual. Although on the addendum to the agreement, executed at the same time, Duff’s signature appears without any qualification as to his status, the parties were all aware of the agency. There was thus no misrepresentation of what capacity Duff acted in, nor any suggestion now that his actions were beyond his authority. Accordingly, we modify to the extent indicated. Concur — Kupferman, J. P., Carro, Silverman, Milonas and Kassal, JJ.